DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I (claims 1-9 and 17-20) in the reply filed on 08/24/2022 is acknowledged.  The traversal is on the ground(s) that Group I and II would not place a serious burden on the Examiner’s search because Groups I and II appear to be part of overlapping search area as the claims are drawn to different relative positions while share common technical features.  This is not found persuasive because Groups I and II are classified in different classes and there are divergent subject matters, and the search for Group I does not require an array substrate which is removed to uncover/expose the second side of the base layer as in the search for the method of Group II.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAO et al. (U.S 2019/0341399 A1).
As to claim 1, Tao et al. disclose in Fig. 2 a semiconductor device, comprising:
a base layer (comprising “contact layer” 242 and “interconnect layer” 244) having a first side (bottom side) for forming memory cells (“NAND strings” 204 including memory cells, para. [0044]) and a second side (top side) that is opposite to the first side (bottom side) (see Fig.2, para. [0044], [0046], [0059], [0123], and claim 17); 
a stack of alternating word line layers (“alternating conductor/dielectric stack” 210) and insulating layers (“dielectric layers” 208) positioned over the first side (bottom side) of the base layer (comprising “contact layer” 242 and “interconnect layer” 244), the stack (“alternating conductor/dielectric stack” 210) including a first region (i.e., peripheral region) and a second region (i.e., inner region) (Fig. 2, para. [0044]-[0046]);  
a channel structure (comprising “channel structure” 216, and “contacts”/“vias” 246) extending through the first region (i.e., peripheral region) of the stack (“alternating conductor/dielectric stack” 210) along a vertical direction and further extending into the base layer (comprising “contact layer” 242 and “interconnect layer” 244) from the first side (bottom side) (Fig. 2, para. [0047], [0049], [0059]-[0062]); and  
a plurality of connection structures (comprising “bit lines” 250 and “interconnect contacts” 248) formed over the second side (top side) of the base layer (comprising “contact layer” 242 and “interconnect layer” 244) and including a first connection structure (“bit lines” 250) that is coupled to the channel structure (comprising “channel structure” 216, and “contacts”/“vias” 246) (Fig. 2, para. [0062]).
As to claim 17, Tao et al. disclose in Fig. 2 a semiconductor device, comprising: a transistor (“NAND strings” including “memory cell transistors”, para. [0033]) formed in a first side (top surface) of a substrate (202) (Fig. 2, para. [0033]); an memory cell structure (“NAND strings” 204 including memory cells, para. [0044]) formed over a first side (bottom side) of a base layer (comprising “contact layer” 242 and “interconnect layer” 244) (see Fig.2, para. [0044], [0046], [0059], [0123], and claim 17); and a plurality of connection structures (comprising “bit lines” 250 and “interconnect contacts” 248) formed over an opposing second side (top side) of the base layer (comprising “contact layer” 242 and “interconnect layer” 244) (Fig. 2, para. [0062]), wherein the memory cell structure (“NAND strings” 204 including memory cells, para. [0044]) includes:    
a stack of alternating word line layers (“alternating conductor/dielectric stack” 210) and insulating layers (“dielectric layers” 208) positioned over the first side (bottom side) of the base layer (comprising “contact layer” 242 and “interconnect layer” 244), the stack (“alternating conductor/dielectric stack” 210) including a first region (see a region having channel structure 216, Fig. 2) and a second region (see a region having “staircase structure” 212, Fig. 2) (Fig. 2, para. [0044]-[0046]), 
a channel structure (comprising “channel structure” 216, and “contacts”/“vias” 246) extending through the first region (see a region having channel structure 216, Fig. 2) of the stack in a vertical direction and further extending into the base layer (comprising “contact layer” 242 and “interconnect layer” 244) from the first side (bottom side) (Fig. 2, para. [0047], [0049], [0059]-[0062]), and  
a plurality of word line contacts (para. [0123]) extending from respective word line layers (“conductor layers”, see para. [0123] and claim 17) in the second region (see a region having “staircase structure” 212, Fig. 2) of the stack, the second region (see a region having “staircase structure” 212, Fig. 2) of the stack having a stair-cased configuration (“staircase structure” 212) (Fig. 2, para. [0046]),  
wherein: the connection structures (comprising “bit lines” 250 and “interconnect contacts” 248) include a first connection structure (“bit lines” 250) that is coupled to the channel structure (comprising “channel structure” 216, and “contacts”/“vias” 246) (Fig. 2, para. [0062]), and
the first side (top surface) of the substrate (202) and the first side (bottom side) of the base layer (comprising “contact layer” 242 and “interconnect layer” 244) are aligned facing each other so that the transistor (“NAND strings” including “memory cell transistors”, para. [0033]) and the channel structure (comprising “channel structure” 216, and “contacts”/“vias” 246) are coupled to each other (see Fig. 2).





(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S 2021/0320094 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Zhang et al. disclose in Fig. 3M a semiconductor device, comprising:
a base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) having a first side (bottom side) for forming memory cells (“memory stack” 330) and a second side (top side) that is opposite to the first side (bottom side) (see Fig. 3M, para. [0056], [0058], [0061], [0071], [0079]); 
a stack of alternating word line layers (as indicated at “conductive layers” 116 in Fig. 1) and insulating layers (“dielectric layers” 118) positioned over the first side (bottom side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), the stack including a first region (i.e., inner region) and a second region (i.e., peripheral region) (Figs 1, 3M, para. [0037], [0041], [0043]); 
a channel structure (314) extending through the first region (i.e., inner region) of the stack along a vertical direction and further extending into the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) from the first side (bottom side) (Fig. 3M, para. [0061], [0063]); and 
a plurality of connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) formed over the second side (top side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) and including a first connection structure (“source contact” 364) that is coupled to the channel structure (314) (Fig. 3M, para. [0078]-[0079]).
As to claim 2, as applied to claim 1 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising: a doped region (a doped region is “doping N-type dopant(s)” in “N-type doped semiconductor layer” 304, Fig. 3M, para. [0056]) formed in the second side (top side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) and coupled to the channel structure  (314) (Figs. 3H-3M, para. [0056]); and
a first dielectric layer (356) formed over the second side (top side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) extending through the first dielectric layer (356) so that the first connection structure (“source contact” 364) of the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) is in direct contact with the doped region (a doped region is “doping N-type dopant(s)” in “N-type doped semiconductor layer” 304, Fig. 3M, para. [0056]) (see Fig. 3M, para. [0056]).
As to claim 3, as applied to claims 1 and 2 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising:
a second dielectric layer (“spacer” 362, Fig. 3K) arranged in the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) between the first side (bottom side of the base layer) and the second side (top side of the base layer) (Figs. 3K-3M, para. [0080]),
a third dielectric layer (“insulating structure” 336) formed over a first surface (bottom surface) of the second dielectric layer (“spacer” 362, Fig. 3K) and the first side (bottom side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), the stack being arranged in the third dielectric layer (“insulating structure” 336) (Fig. 3M, para. [0071]); and
a plurality of bonding pad contacts (“contacts” 340 & 338) formed in the second dielectric layer (“spacer” 362, Fig. 3K) and the third dielectric layer (“insulating structure” 336), the bonding pad contacts (“contacts” 340 & 338) extending in the vertical direction between a second surface (bottom surface) of the second dielectric layer (“spacer” 362, Fig. 3K) and a top surface of the third dielectric layer (“insulating structure” 336) (Fig. 3M, para. [0071]-[0072]). 
As to claim 4, as applied to claims 1-3 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the limitation wherein the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) further include a second connection structure (“redistribution layer” 370) that is coupled to the bonding pad contacts (“contacts” 340 & 338) (Fig. 3M, para. [0079]).
As to claim 5, as applied to claims 1-4 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the limitation wherein the second region (i.e., peripheral region) of the stack has a stair-cased configuration (see Fig. 3M) and the semiconductor device (Fig. 3M) further comprises: a plurality of word line contacts (as indicated at “word line local contacts” 152, Fig. 1, para. [0048]) that extend from respective word line layers (“conductive layers” 116, Fig. 1, para. [0043], [0048]) in the second region (i.e., peripheral region) through the third dielectric layer (“insulating structure” 336) in the vertical direction (Figs. 1, 3M, para. [0043], [0048]).
As to claim 6, as applied to claims 1-5 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the limitation wherein the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) further include a third connection structure (“contacts” 366, 368) (Fig. 3M, para. [0081]) and the semiconductor device (Fig. 3M) further comprises: a gate line slit structure (“ gate line slits”, para. [0025]) that extends through the third dielectric layer (“insulating structure” 336) in the vertical direction and extends into the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), and further is coupled to the third connection structure (“contacts” 366, 368) of the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) (Fig. 3M, para. [0025]). 
As to claim 7, as applied to claims 1-6 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising:a source layer (“N-type doped semiconductor layer” 326) that is positioned between the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) and the stack (comprising “conductive layers” 116 as indicated in Fig. 1 and “dielectric layers” 118), and surrounds a bottom channel contact of the channel structure ((314) (Figs. 1, 3M, para. [0068], [0082]).
As to claim 8, as applied to claims 1-7 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising: a substrate (350) having a first side (top side) and an opposing second side (bottom side); a transistor (“transistors”, para. [0054]) formed in the first side (top side) of the substrate (350) (Fig. 3M, para. [0054]); and a plurality of contact structures (“peripheral circuits” 352) extending from the first side (top side) of the substrate (350) in the vertical direction, one of the contact structures (“peripheral circuits” 352) being coupled to the transistor (“transistors”, para. [0054]) (Fig. 3M, para. [0054]-[0055]). 
As to claim 9, as applied to claims 1-8 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising: first bonding structures (“bonding layer” 346) formed over the top surface (bottom surface) of the third dielectric layer (336) and coupled to the bonding pad contacts (“contacts” 340 & 338) (Fig. 3M, para.[0073]-[0074]), the word line contacts (as indicated at “word line local contacts” 152, Fig. 1, para. [0048]), and a top channel contact of the channel structure (314) (Fig. 3M, para. [0073]-[0074]); and second bonding structures (348) formed over the contact structures (“peripheral circuits” 352) and coupled to the contact structures (“peripheral circuits” 352) (Fig. 3M, para. [0055]), wherein the first side (top side) of the substrate (350) and the first side (bottom side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) are aligned facing each other so that the first bonding structures (“bonding layer” 346) and the second bonding structures (348) are connected to each other (Fig. 3M, para. [0055], [0073], [0074]).
As to claim 17, Zhang et al. disclose in Fig. 3M a semiconductor device, comprising:
a transistor (“transistors”, para. [0054]) formed in a first side (top surface) of a substrate (350) (Fig. 3M, para. [0054]); an memory cell structure (“memory stack” 330) formed over a first side (bottom side) of a base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) (see Fig. 3M, para. [0056], [0058], [0061], [0071], [0079]); and a plurality of connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) formed over an opposing second side (top side) of the base layer (), wherein the memory cell structure (“memory stack” 330) includes:     
a stack of alternating word line layers (as indicated at “conductive layers” 116 in Fig. 1) and insulating layers (“dielectric layers” 118”) positioned over the first side (bottom side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), the stack (comprising “conductive layers” 116 and “dielectric layers” 118 as indicated in Fig. 1) including a first region (i.e., inner region) and a second region (i.e., peripheral region) (Figs 1, 3M, para. [0037], [0041], [0043])
a channel structure (314) extending through the first region (see a region having channel structure 216, Fig. 3M) of the stack in a vertical direction and further extending into the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) from the first side (bottom side) (Fig. 3M, para. [0061], [0063]), and   
a plurality of word line contacts (“word line local contacts” 342, para. [0072]) extending from respective word line layers (“conductor layers” 328, see para. [0070]) in the second region (i.e., peripheral region) of the stack, the second region (i.e., peripheral region) of the stack having a stair-cased configuration (Figs. 3E-3M, para. [0070]),  
wherein: the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) include a first connection structure (“source contact” 364) that is coupled to the channel structure (314) (Fig. 3M, para. [0078]-[0079]), and
the first side (top surface) of the substrate (350) and the first side (bottom side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) are aligned facing each other so that the transistor (“transistors”, para. [0054]) and the channel structure(314) are coupled to each other (see Fig. 3M).
As to claim 18, as applied to claim 17 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising: a doped region (a doped region is “doping N-type dopant(s)” in “N-type doped semiconductor layer” 304, Fig. 3M, para. [0056]) formed in the second side (top side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) and coupled to the channel structure  (314) (Figs. 3H-3M, para. [0056]); and a first dielectric layer (356) formed over the second side (top side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) extending through the first dielectric layer (356) so that the first connection structure (“source contact” 364) of the connection structures (comprising “source contact” 364, “contacts” 366, 368 and “redistribution layer” 370) is in direct contact with the doped region (a doped region is “doping N-type dopant(s)” in “N-type doped semiconductor layer” 304, Fig. 3M, para. [0056]) (see Fig. 3M, para. [0056]).
As to claim 19, as applied to claims 17 and 18 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprising: a second dielectric layer (“spacer” 362, Fig. 3K) positioned in the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376) between the first side (bottom side of the base layer) and the second side (top side of the base layer) (Figs. 3K-3M, para. [0080]), a third dielectric layer (“insulating structure” 336) formed over a first surface (bottom surface) of the second dielectric layer (“spacer” 362, Fig. 3K) and the first side (bottom side) of the base layer (comprising “N-type doped semiconductor layer” 304 and “ interconnect layer” 376), the stack being arranged in the third dielectric layer (“insulating structure” 336) (Fig. 3M, para. [0071]); and a plurality of bonding pad contacts (“contacts” 340 & 338) formed in the second dielectric layer (“spacer” 362, Fig. 3K) and the third dielectric layer (“insulating structure” 336), the bonding pad contacts (“contacts” 340 & 338) extending in the vertical direction between a second surface (bottom surface) of the second dielectric layer (“spacer” 362, Fig. 3K) and a top surface of the third dielectric layer (“insulating structure” 336) (Fig. 3M, para. [0071]-[0072]). 
As to claim 20, as applied to claims 17-19 above, Zhang et al. disclose in Fig. 3M all claimed limitations including the device further comprises: a plurality of contact structures (comprising “peripheral circuits” 352 and “bonding layer” 348) extending from the first side (top side) of the substrate (350) in the vertical direction (Fig. 3M, para. [0074]), wherein: a first contact structure (“peripheral circuits” 352) of the contact structures is coupled to the transistor (“transistors”, para. [0054]) and further coupled to one of the word line contacts (as indicated at “word line local contacts” 152, Fig. 1, para. [0048]) (para. [0074], [0082]), and a second contact structure (“bonding layer” 348) of the contact structures is couple to one of the bonding pad contacts (“contacts” 340 & 338) (Fig. 3M, para. [0074]). 


			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        November